         Case 1:19-cr-00561-LAP Document 358 Filed 08/16/21 Page 1 of 1




                                     GLAVIN PLLC
                                   2585 Broadway #211
                                 New York, New York 10025
                                      646-693-5505

                                                   August 16, 2021


VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:    United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]
Dear Judge Preska:
       I write to respectfully request an extension of the briefing schedule for sentencing
submissions in this matter. See Dkt. 352. Rather than the Special Prosecutors’ submission being
due today, August 16, I request that our submission be due on Tuesday, August 24, with the
defense submission due on Tuesday, September 21. I make this request because of some other
professional matters that have occupied my time over the last two weeks. Ronald Kuby, Esq.,
counsel for Mr. Donziger, consents to our request for an extension of the briefing schedule.


                                                   Respectfully submitted,


                                                   _______/s/______________________
                                                   Rita M. Glavin

                                                   Special Prosecutor on behalf
                                                   of the United States
